DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 07/09/2021.  These drawings are acceptable.

Claims Status
Claims 1-20 are pending for examination in this Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scoggins et al. (Scoggins; US 2019/0236877) in view of Warrick et al. (Warrick; US Patent No. 10,771,470).
As per claim 1, Scoggins teaches an access control system for providing visually aided access to a building location, the access control system comprising: 
a building management system in communication with a wireless device (one or more building management systems in communication with a wireless device 114; see e.g. FIG. 7), 
a smart lighting system and a locking device (a smart lighting system on the wireless device to provide one or more indications, see e.g. para. [0071] and a door lock system 112; see e.g. FIG. 7), 
the building management system configured to assign an attribute to at least one of the wireless device (an attribute is assigned by the building management system including one or more servers is assigned to wireless device, see e.g. para. [0035]), the smart lighting system and the locking device (the attribute is received by the lock system as well; see e.g. para. [0035]). 
Scoggin does not teach that the attribute is a lighting attribute. 
Warrick, however, teaches that a lighting attribute can be assigned to a wireless device (see e.g. col. 22, lines 10-20 and FIG 15). Scoggins and Warrick are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved accuracy and/or security. 
As per claim 2, the access control system of claim 1 as taught by Scoggins and Warrick, wherein Scoggins teaches the building management system, comprises a server (one or more servers; see e.g. FIG. 7). 
As per claim 3, The system of claim 1 as taught by Scoggins and Warrick, wherein the wireless device comprises at least one of a mobile phone, PDA, tablet or computer, smart watch, fit device (Scoggins teaches that wireless device is a smartphone or a tablet; see e.g. para. [0030). 

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scoggins in view of Warrick, as applied to claim 1 above, and further in view of Dimitropoulos et al. (Dimitropoulos; US 2020/0105969).
As per claim 4, The system of claim 1 as taught by Scoggins and Warrick, except the claimed smart lighting system comprises a plurality of lighting fixtures configured to display at least one lighting attribute associated with at least one of the wireless device and the locking device (the smart lighting system or display of Scoggins and Warrick comprise a plurality of lighting fixtures, i.e. LEDs or OLEDs, which are used to display one lighting attribute associated with the device and the lock system, see e.g. col. 22, lines 10-20 and FIG. 15). 
Even though Scoggins and Warrick do not explicitly teach that the lighting fixtures are addressable, it is known in the art that LEDs or OLEDs are addressable. 
Dimitropoulos, for example, teaches a display system comprises a plurality of addressable lighting fixtures or LEDs (see e.g. para. [0132]). Scoggins, Warrick and Dimitropoulos are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the improved security where one or more outputs are visually displayed and used or reduced size where input and output are combined into a single system. 
As per claim 5, The system of claim 4 as taught by Scoggins, Warrick and Dimitropoulos, wherein the lighting fixtures comprise light emitting diodes (the display of disclosed smartphone or mobile device, see e.g. para. [0065] of Scoggins and FIG. 15 of Warrick and further elaborated, in analysis of merits of claim 4, by Dimitropoulos, see e.g. para. [0132]).
As per claim 6, The system of claim 5 as taught by Scoggins, Warrick and Dimitropoulos, wherein Scoggins does not teach that the lighting attribute comprises at least one of a color, intensity, brightness, direction, timed frequency and pattern. 
Warrick, however teaches Warrick, however, teaches that a lighting attribute can be assigned to a wireless device, wherein the attribute is a pattern (see e.g. col. 22, lines 10-20 and FIG 15). Scoggins and Warrick are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved accuracy and/or security. 

Allowable Subject Matter
Claim 7-20 allowed. 
The following is a statement of reasons for the indication of allowable subject matter. 
Regarding claim 7, Scoggins teaches an access control system comprising one or more building management systems in communication with a wireless device 114 (see e.g. FIG. 7), wherein a smart lighting system on the wireless device to provide one or more indications, see e.g. para. [0071] and a door lock system 112 (see e.g. FIG. 7), further wherein an attribute is assigned by the building management system including one or more servers is assigned to wireless device (see e.g. para. [0035]) and the attribute is received by the lock system as well (see e.g. para. [0035]). 
Warrick, in a same or similar field of endeavor, teaches that a lighting attribute can be assigned to a wireless device (see e.g. FIG). 
However, prior art references do not teach “communicating the lighting attribute to a smart lighting system in communication with the building management system, to display the lighting attribute; and terminating the lighting attribute when a locking device in communication with the building management system has been opened by the user.” 
Similarly, claims 8-20 are allowed for at least comprising the allowable claim subject matter of claim 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688